DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, and 16 are objected to because of the following informalities:  claim 2 recites “rings locating within housing adjacent the opening” which requires grammatical correction; claim 5 recites “rings an in axial direction” and should read “rings in an axial direction”; claim 16 recites “spaced from a job”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufresne (FR 3065745).
Regarding claims 1 and 10, Dufresne discloses a gas turbine engine comprising: a plurality of blades (18) circumferentially spaced from each other; a plurality of rings (at least one ring 54, multiple are disclosed in the embodiment, and ring 50) spaced radially outward from the plurality of blades (18); and at least one actuator (Page 8, Lines 16-18) in mechanical communication with the plurality of rings for moving the plurality of rings in an axial direction to create an axial gap adjacent at least one of the plurality of rings (Page 8, Lines 6-15 and Figures 8-9).
Regarding claims 2-4 and 11-12, Dufresne discloses the gas turbine engine according to claims 1 and 10 above. Dufresne further discloses a housing (22) extending along a central longitudinal axis having an opening facing radially inward with the plurality of rings located within the housing adjacent 
Regarding claim 18, Dufresne discloses a gas turbine engine comprising: a plurality of blades (18) circumferentially spaced from each other; a plurality of rings (at least one ring 54, multiple are disclosed in the embodiment, and ring 50) spaced radially outward from the plurality of blades (18); and at least one actuator (Page 8, Lines 16-18) in mechanical communication with the plurality of rings for moving the plurality of rings in an axial direction to create an axial gap adjacent at least one of the plurality of rings (Page 8, Lines 6-15 and Figures 8-9). The rings move in respective axial directions to adjust tip clearance of the blade(s), which are differentiated based on operating conditions of the engine. Dufresne further discloses “The invention thus proposes to make the geometry of the crankcase treatment cavity adjustable in order to adapt it, for example, to the operating points of the engine.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (FR 3065745) in view of Cotroneo (US 20130315716).
Dufresne discloses the gas turbine engine according to claims 1 and 10 above. Dufresne further discloses a plurality of actuators around the circumference (see multiple ramps 44 which interact with respective actuator).
Dufresne fails to teach the plurality of rings engage at least one cam to move at least one of the plurality of rings in an axial direction.

Because Dufresne teaches the utilization of one or more cylinders to adjust axial movement of the respective ring(s) and axial gap adjacent at least one of the plurality of rings, and because Cotroneo teaches the utilization of at least one cam to adjust the movement of the blade tip apparatus in forward and aft directions, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation apparatus of Dufresne such that at least one cam is utilized as taught by Cotroneo for the purposes of adjusting the axial gap in the rings and optimizing the respective margin during respective operating conditions; utilizing one actuator to adjust this gap for another is considered obvious to an ordinary skilled artisan as predictable results (adjusting the tip clearance(s)/gaps)) are achieved. 
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (FR 3065745) in view of Cotroneo (US 20130315716), and further in view of Skotrikov (US 20080031721).
Dufresne in view of Cotroneo teaches the gas turbine engine according to claims 5 and 13 above.
Dufresne fails to teach the cam includes a plurality of grooves that engage a corresponding tab on one of the plurality of rings, each of the plurality of grooves include a first portion axially spaced from a second portion by an offset portion, and the offset portion for each of the plurality of grooves is circumferentially spaced from the offset portion in an adjacent one of the plurality of groove.
Skotrikov teaches a fan blade tip adjustment that moves the casing in an axial direction relative to the blade tips. The actuator (32) adjusts the ring (22) by the cam which includes a plurality of grooves (28) that engage a corresponding tab (30) on one of the plurality of rings, each of the plurality of grooves include a first portion axially spaced from a second portion by an offset portion, and the offset portion for each of the plurality of grooves is circumferentially spaced from the offset portion in an 
Because Dufresne is directed to adjusting the blade tip clearances at respective axial gaps in the rings, and because Skotrikov teaches the utilization of a series of grooves and tabs in spiral fashion to adjust the tip clearance of a fan blade, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation of the ring(s) of Dufresne such that the cam includes a plurality of grooves that engage a corresponding tab on one of the plurality of rings, each of the plurality of grooves include a first portion axially spaced from a second portion by an offset portion, and the offset portion for each of the plurality of grooves is circumferentially spaced from the offset portion in an adjacent one of the plurality of groove as taught by Skotrikov for the purposes of adjusting the blade tip clearance.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (FR 3065745) in view of Cotroneo (US 20130315716), and further in view of West (US 3227418).
Dufresne in view of Cotroneo teaches the gas turbine engine according to claims 5 and 13 above.
Dufresne fails to teach the cam includes a plurality of grooves that engage a corresponding tab on one of the plurality of rings, each of the plurality of grooves include a first portion axially spaced from a second portion by an offset portion, and the offset portion for each of the plurality of grooves is circumferentially spaced from the offset portion in an adjacent one of the plurality of groove.
West teaches a fan blade tip adjustment that moves the casing in an axial direction relative to the blade tips. The adjustment moves the ring (20, 63) in an axial forward/aft direction (see Figurers 4, 5, and 7). Adjustment of the ring occurs with a helical arrangement of tabs/teeth/grooves (66, 67, and respective spaces that the tabs/teeth occupy; see Figure 8). Each of the plurality of grooves include a first portion axially spaced from a second portion by an offset portion, and the offset portion for each of 
Because Dufresne is directed to adjusting the blade tip clearances at respective axial gaps in the rings, and because West teaches the utilization of a series of grooves and tabs in spiral fashion to adjust the tip clearance of a fan blade, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation of the ring(s) of Dufresne such that the cam includes a plurality of grooves that engage a corresponding tab on one of the plurality of rings, each of the plurality of grooves include a first portion axially spaced from a second portion by an offset portion, and the offset portion for each of the plurality of grooves is circumferentially spaced from the offset portion in an adjacent one of the plurality of groove as taught by West for the purposes of adjusting the blade tip clearance.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (FR 3065745) in view of Allen et al. (US 6146089), hereinafter referenced as Allen.
Dufresne discloses the method of operation according to claim 18 above.
Dufresne fails to explicitly teach which direction is which and under what condition, and therefore fails to teach the first operating condition includes cruise engine speed and the first axial direction is downstream and the second operating condition is includes transonic blade speed adjacent the casing structure and the second axial direction is upstream.
Allen teaches that “Studies have shown that, for one particular transonic compressor rotor at its design speed, stall margin is not sensitive to the tip clearance 14 over the trailing half of the blade 30, but is very sensitive to the tip clearance 14 over the leading half of the blade chord. Consequently, stall margin is decreased with increased clearance 14 between the blade tip 34 and inner annular surface 48” (Col. 5, Line 62 to Col. 6, Line 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745